GILBERT, Circuit Judge.
This suit relates to the property which was the subject of the controversy in the case of Montana Ore-Purchasing Co. v. Boston & M. C. C. & S. Min. Co., 93 Fed. 274. It is admitted that the allegations of the hill are identical with those of the bill in that case, and that tne questions involved are the same. Upon the reasoning and the authorities cited in that case, the objection to the jurisdiction in the present case must be sustained. It is suggested that this court cannot go further than to order the dismissal of the appeal, since the question of the jurisdiction only is involved. The record shows, however, that the appeal was taken upon the merits also. The cause will be remanded, with Instructions to dismiss the bilL